DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I, claims 1-8 and 10-20 in the reply filed on 2/28/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 1-8 and 10-20 will be examined on the merits herein.
Claims 9-11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2/28/2022.

Information Disclosure Statement
The Information Disclosure Statements (IDS) filed 7/22/2020, 7/12/2021, 9/15/2021, and 11/12/2021 have been considered by the Examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites a “cleansing surfactant”.  It is not clear what limitation is being applied by describing a surfactant as “cleansing”, as surfactants are generally found in cleaning products. It is not clear if the term is intended to limit the structure of the surfactant (i.e. anionic, cationic, etc.) or if “cleansing” is intended to be an intended use of the surfactant.  Further, the insntat specification provides no definition of the phrase “cleansing surfactant”.  For purposes of examination the phrase will be interpreted to be met by all surfactants.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 4, 5, 8, 10, 11, 13, 16, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Schmitt et al. (US 2012/0128747, of record) in view of Carroll et al. (US 2017/0224849, cited on IDS filed 7/22/2020).
Schmitt et al. teaches solid particles with a size of 1µm to 1cm (i.e. microcapsule) consisting of a continuous shell including at least one silicon oxide, said shell confining at least one oil phase, said material being characterized in that said oil phase is solid at 
Schmitt et al. does not teach a non-spherical particle.
Carroll et al. teaches microcapsules comprising a core and a shell (see abstract). Carroll et al. teaches that the microcapsules can be used in a variety of applications, including agriculture, encapsulation of food ingredients, health care, cosmetics (e.g., perfumes, detergents, and sunscreen), coatings (e.g., paints and pigments), additives, catalysis, and oil recovery (see abstract).  Carroll et al. teaches that the shell of the microcapsules can comprise particles, including nanoparticles (see [0058]). Carroll et al. teaches that the microcapsules may have any suitable dimensions including substantially spherical, oblong and/or other non-spherical shapes (see [0024]).
Regarding claim 1, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to formulate the microcapsules of Schmitt et al. as oblong and/or other non-spherical shapes as taught by Carroll et al. One would be motivated to do so with a reasonable expectation of prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985).  In the instant case, a person of ordinary skill in the art would reasonably expect 7nm nanoparticles to have the same properties in the microcapsule as 10nm particles.
Regarding claim 2, Schmitt et al. teaches various crystallizable oils which melting points between 42-44ºC and between 46-48ºC (see [0012]).  Schmitt et al. teaches that the crystallizable oil can be selected from a group which includes hydrogenated plant oils (see [0012]).
Regarding claim 4, the prior art renders obvious an oblong shape, which reads on “rod-like” or “ellipsoid-like” shapes.  It is noted that no specific definition of “rod-like” or “ellipsoid-like” are provided by the instant specification, and thus the terms are being given their broadest reasonable interpretation.
Regarding claims 5 and 16, Schmitt et al. teaches solid particles with a size of 1µm to 1cm (see abstract).  MPEP 2144.05 states that "[i]n the case where the claimed ranges 'overlap or lie inside ranges disclosed by the prior art' a prima facie case of obviousness exists" quoting In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). In the instant case the size taught by Schmitt et al. overlap on the instantly claimed microcapsule size.

	Regarding claim 10, Schmitt et al. teaches pharmaceutical and cosmetic products (see [0070]).
	Regarding claim 11, Schmitt et al. teaches that the composition includes one or more surfactants intended to favor the release of the liquid fatty phase during the rupture of the capsule (see [0071]).
	Regarding claim 13, Schmitt et al. teaches that the crystallizable oil can be selected from a group which includes hydrogenated plant oils (see [0012]).
	 	
Claims 1-4, 5, 8, 10, 11-14, 16, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Schmitt et al. (US 2012/0128747, of record) and Carroll et al. (US 2017/0224849, cited on IDS filed 7/22/2020), further in view of Ferguson et al. (US 2018/0154328).
The teachings of Schmitt et al. and Carroll et al. have been set forth above.
Schmitt et al. and Carroll et al. do not teach that the nanoparticle comprises polysaccharide or that the polysaccharide is a cellulose derivative.
Ferguson et al. teaches a microcapsule containing a benefit agent with a nonionic polysaccharide deposition polymer (see abstract). Ferguson et al. teaches that the nonionic polysaccharide deposition polymer provide reduced agglomeration of the microcapsules and an ability for the microcapsules to remain better dispersed in surfactant containing products (see [0011]). Ferguson et al. teaches that preferably the deposition polymer is selected from a group which includes hydroxyalkyl cellulose, and 
Regarding claims 3 and 14, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to utilize nanoparticles comprising hydroxypropyl cellulose as taught by Ferguson et al. in the microcapsule of Schmitt et al. and Carroll et al.  One would be motivated to do so with a reasonable expectation of success to reduce agglomeration of the microcapsules and allow the microcapsules to remain better dispersed in surfactant containing products as taught by Ferguson et al.
Regarding claim 12, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to utilize the microcapsules of Schmitt et al. and Carroll et al. to formulate a body wash as taught by Ferguson et al.  One would be motivated to do so with a reasonable expectation of success as Schmitt et al. teaches that the microcapsules can be used for health care and cosmetics (e.g., perfumes, detergents, and sunscreen), and Ferguson et al. teaches similar microcapsules with a benefit agent can be successfully formulated into a body wash.
Regarding claim 20, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to utilize 0.01-10% by weight of microcapsules as taught by Ferguson et al. in the home or personal care prima facie case of obviousness exists" quoting In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). In the instant case the ranges taught in the prior art overlap on the instantly claimed amounts.

Claims 1, 2, 4-6, 8, 10, 11, 13, 16, 17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Schmitt et al. (US 2012/0128747, of record) and Carroll et al. (US 2017/0224849, cited on IDS filed 7/22/2020) further in view of Guida et al. (US 2014/0094397).
The teachings of Schmitt et al. and Carroll et al. have been set forth above.
Schmitt et al. and Carroll et al. do not teach the claimed aspect ratios.
Guida et al. teaches laundry detergent compositions (see abstract). Guida et al. teaches non-spherical elongated particles, provide the most efficient structure in liquid (see [0010]).  Guida et al. teaches that a high aspect ratio is desirable, and teaches that the elongated material has an aspect ratio of is from 5:1 to about 200:1 (see [0017]).
Regarding claims 6 and 17, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have an aspect ratio of from 5:1 to about 200:1 as taught by Guida et al. in the microcapsules of Schmitt prima facie case of obviousness exists" quoting In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). In the instant case the ratios taught in the prior art overlap on the instantly claimed ratios.

Claims 1, 2, 4, 5, 7, 8, 10, 11, 13, 16, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Schmitt et al. (US 2012/0128747, of record) and Carroll et al. (US 2017/0224849, cited on IDS filed 7/22/2020) further in view of Burel et al. (WO 2018/189588).
The teachings of Schmitt et al. and Carroll et al. have been set forth above.
Schmitt et al. and Carroll et al. do not teach that the diameter of the nanoparticle is 20 to 250nm or 40 to 200nm.
Burel et al. teaches microcapsules with metallic nanoparticles (see abstract and title). Burel et al. teaches that the core of the microcapsule can include an active agent, and teaches that the active agent can be selected from a group which includes drugs or other pharmaceutical agents, fragrances, and flavoring agents (see page 5).  Burel et al. teaches the mean diameter of the metallic nanoparticles is about 1 nm to about 100 nm (see page 6).


Allowable Subject Matter
Claim is 15 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  There is no motivation for a person of ordinary skill in the art to arrive at the selection of ethyl cellulose as the material to form the nanoparticles for a non-spherical microcapsule with a core comprising fatty ester having a melting point of at least 30ºC and a benefit agent.  

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA L FISHER whose telephone number is (571)270-7430. The examiner can normally be reached Monday-Friday 9am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Melissa L Fisher/           Primary Examiner, Art Unit 1611